Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. US Publication no.: US 2019/0041951 A1 in view of Onuma et al. US Publication no.: US 2011/0227513 A1. 

Regarding claims 1 and 11, Shapira et al. teach, A power brake, comprising: a controller (controller 112a-b, figures 1-3) configured to receive an indication of power used by a plurality of components; an actuator (see paragraphs 32 and 43-55, where the controller 112a-b inherently includes the element such as the power brake and an actuator); and a feedback element (feedback mechanism, paragraph 50); wherein the controller is configured to send a signal to the actuator that corresponds to a gap between the power used by the plurality of components (see paragraph 49, where the controller adjusts the power of the system) and a power limitation stored within on-board hardware (memory 132a,d and registers, figures 1-3), wherein the actuator is configured to respond to the signal by throttling the power used by the plurality of components(see paragraph 60, where the throttle command is enforced to reduce the voltage or frequency).  
1) Shapira et al. is silent on specifically teaching: plurality of components. 
However, Shapira et al. teach a battery 103, figures 1-3, which corresponds to a component.
 It would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Shapira et al. to include multiple batteries for the purpose of redundancy. 
2) Shapira et al. is silent on specifically teaching: wherein the controller includes a pulse-width modulation (PWM) generator that is configured to send a PWM signal
Onuma et al. teach a PWM control to achieve braking the power as seen in paragraph 32.
Therefore, in view of Onuma et al.’s teachings, it would’ve been obvious to one with the ordinary skills in the art, with the apparatus as taught by Shapira et al. to include; wherein the controller includes a pulse-width modulation (PWM) generator that is configured to send a PWM signal, for the purpose of protecting the system.

Regarding claims 2 and 14, the power brake of claim 1, wherein the plurality of components is a plurality of batteries.
Shapira et al. is silent on specifically teach: a plurality of components are plurality of batteries. 
However, Shapira et al. teach a battery 103, figures 1-3, which corresponds to a component.
 It would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Shapira et al. to include multiple batteries for the purpose of redundancy. 

Regarding claims 3 and 15, Shapira et al. teach, the power brake of claim 1, wherein the controller is configured to implement an oversubscription strategy to manage the power used by the plurality of components powered by a single power supply unit (PSU) (PSU 102, figures 1-3)
Shapira et al. is silent on specifically teaching: the single PSU having a power capacity that is less than a sum of TDPs of the plurality of components.  
However, it would’ve been obvious to one with the ordinary skills in the art, before the effective filing date of the invention, with the apparatus as taught by Shapira et al. to include; the single PSU having a power capacity that is less than a sum of TDPs of the plurality of components, for the system to operate property by allowing the PSU power to be greater than the battery power. 

Regarding claim 4, Shapira et al. teach, the power brake of claim 1, wherein the power brake includes a power throttle digital compensator that is configured to send a digital power throttle command (see paragraph 60, where the throttle command is enforced to reduce the voltage or frequency) to the actuator that corresponds to a gap between the power used by the plurality of components and the power limitation stored within the on-board hardware.  
Regarding claim 5, Shapira et al. teach, the power brake of claim 1, wherein the actuator is configured to adjust the power being used by the plurality of components by adjusting a clock frequency (see paragraph 60, where the frequency is adjusted).  

Regarding claim 8, Shapira et al. teach, the power brake of claim 1, wherein the actuator is an on-die actuator (see paragraph 31, where socket is located on a die).  

Regarding claim 9, Shapira et al. teach, the power brake of claim 1, wherein the main control circuit is configured to adjust the power being used by the plurality of components to a new stable power level with a configurable response time (see paragraph 60, where the frequency/power is adjusted based on a faulty signal and therefore it is adjusted to bring the system into a stable amount).  

Regarding claim 10, Shapira et al. teach, the power brake of claim 1, wherein the controller, the actuator, and the feedback element are all located within an integrated circuit (see controller 112a-b which includes all of these components and is part of the socket 108a-b).  

Regarding claim 12, Shapira et al. teach, the method of claim 11, further comprising tracking the power being used by the plurality of components to the identified power limitations within a specified tolerance range (see paragraph 76).  

Regarding claim 13, Shapira et al. teach, the method of claim 12, wherein the tracking completes within a specified response time (see paragraph 76). 

Regarding claim 16, Shapira et al. teach, the method of claim 11, comprising adjusting the power being used by the plurality of components, comprising at least one of adjusting a clock frequency (see paragraph 60, where the frequency is adjusted), adjusting an instruction rate, or skipping a number of clock cycles.  

Regarding claim 17, Shapira et al. teach, the method of claim 11, comprising adjusting the power being used by the plurality of components to a new stable power level with a configurable response time (see paragraph 60, where the frequency/power is adjusted based on a faulty signal and therefore it is adjusted to bring the system into a stable amount).  

Regarding claim 18, Shapira et al. teach, the method of claim 11, further comprising sending, by a power throttle digital compensator within an integrated circuit, a digital power throttle command to the actuator that corresponds to a gap between the power used by the plurality of components and the identified power limitations (see paragraph 60, where the throttle command is enforced to reduce the voltage or frequency).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. US Publication no.: US 2019/0041951 A1 in view of Onuma et al. US Publication no.: US 2011/0227513 A1 and further in view of Huang et al. US publication no.: US 2019/0123648 A1
Regarding claim 6, Shapira et al. is silent on specifically teaching, the power brake of claim 1, wherein the actuator is configured to adjust the power being used by the plurality of components by adjusting an instruction rate.  
Huang et al. teach: wherein the actuator is configured to adjust the power being used by the plurality of components by adjusting an instruction rate (see paragraph 29 and figure 2).
Therefore, in view of Zanetta’s teachings, it would’ve been obvious to one with the ordinary skills in the art, with the apparatus as taught by Shapira et al. as modified to include; wherein the actuator is configured to adjust the power being used by the plurality of components by adjusting an instruction rate, for the purpose of protecting the system.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Shapira et al. US Publication no.: US 2019/0041951 A1 in view of Onuma et al. US Publication no.: US 2011/0227513 A1 and further in view of Zanetta US publication no.: US 2018/0048320

Regarding claim 7, Shapira et al. is silent on specifically teaching, the power brake of claim 1, wherein the actuator is configured to adjust the power being used by the plurality of components by skipping a number of clock cycles.  
Zanetta teaches: wherein the actuator is configured to adjust the power being used by the plurality of components by skipping a number of clock cycles (see figure 3 and paragraph 33).
Therefore, in view of Zanetta’s teachings, it would’ve been obvious to one with the ordinary skills in the art, with the apparatus as taught by Shapira et al. as modified to include; wherein the actuator is configured to adjust the power being used by the plurality of components by skipping a number of clock cycles, for the purpose of protecting the system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308. The examiner can normally be reached 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZOHEB S IMTIAZ/Examiner, Art Unit 2846